WOLLMAN, Circuit Judge,
dissenting.
The district court found that Spectrum was a school-sponsored, faculty-supervised, integral part of the school’s journalism curriculum. This finding amply supports the district court’s conclusion that Spectrum was not a public forum. That Spectrum may have constituted a vehicle for the expression of student viewpoints was incidental to its primary purpose of giving students a hands-on oppprtunity to put their theory into practice.
Having incorporated into the curriculum a newspaper for the purpose of giving students an opportunity to develop the skills and knowledge imparted in the journalism courses of which the newspaper is an integral part, may school officials constitutionally decline to publish certain articles for fear of the consequences those articles may engender? For the reasons set forth in Seyfried v. Walton, 668 F.2d 214 (3rd Cir. 1981), I would hold that they may. True, in Seyfried it was the production of a school play having graphic sexual content that school officials halted rather than publication of a newspaper article, but that distinction is not critical in view of the court’s emphasis on the fact that the play was an integral part of the school’s educational program and that participation in the play “was considered a part of the curriculum in the theater arts.” 668 F.2d at 216. In this regard, we should note that even those who give broadest scope to the authority of the courts to review the decisions of school boards pause when matters of curriculum are concerned. See Board of Education, Island Trees Union Free School District No. 26 v. Pico, 457 U.S. 853, 869, 102 S.Ct. 2799, 2809, 73 L.Ed.2d 435 (1982). Likewise should we.
Students’ first amendment rights of personal expression, as spelled out in Tinker v. Des Moines Independent Community School District, 393 U.S. 503, 89 S.Ct. 733, 21 L.Ed.2d 731 (1969), should not be held to give rise to a collective first amendment right to publish a school-sponsored, faculty-supervised newspaper with the same lack of constraints enjoyed by the commercial press or, for that matter, a solely student-sponsored, extracurricular paper totally removed from the aegis of the school. A contrary holding, as exemplified by the majority opinion, pits students against school officials in a battle for control over what is rightfully within the province of school officials. See Pico, 457 U.S. at 885, 102 S.Ct. at 2817 (Burger, C.J., dissenting); at 894, 102 S.Ct. at 2822 (Powell, J. dissenting).
The majority opinion consigns school officials to chart a course between the Scylla of a student-led first amendment suit and the Charybdis of a tort action by those *1379claiming to have been injured by the publication of student-written material. Although the commercial press can well afford to retain counsel to advise them daily on questions of possible liability, not many school districts possess similar resources.
It may be that the defendant school officials acted out of a too abundant sense of caution. We judges are not journalists, however, and even less school administrators. Granting the defendant school officials the deference due them, I would hold that they committed no constitutional violation in declining to publish the articles in question.
I would affirm the district court’s judgment.